        Case 3:20-cv-00900-CRB Document 42 Filed 07/15/21 Page 1 of 1

                  Supreme Court of the United States
                         Office of the Clerk
                     Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202) 479-3011
                                      July 9, 2021


Clerk
United States Court of Appeals for the Ninth
Circuit
95 Seventh Street
San Francisco, CA 94103-1526


      Re: Gregory A. Austin
          v. Superior Court of California, County of San Francisco, et al.
          No. 21-5059
          (Your No. 21-15191)


Dear Clerk:

      The petition for a writ of certiorari in the above entitled case was filed on June
29, 2021 and placed on the docket July 9, 2021 as No. 21-5059.




                                        Sincerely,

                                        Scott S. Harris, Clerk

                                        by

                                        Susan Frimpong
                                        Case Analyst
